Citation Nr: 1548355	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-25 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial increased (compensable) rating for diabetic retinopathy, left eye.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1963 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board has reviewed the physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the entire increased rating period on appeal, the Veteran's visual acuity readings do not demonstrate vision in one eye correctable to 20/50 and vision in the other eye correctable to 20/40; or vision in both eyes correctable to 20/50; or vision in one eye correctable to 20/70 and vision in the other eye correctable to 20/40; or vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/40. 

2.  For the entire increased rating period on appeal, the veteran's diabetic retinopathy, left eye has not manifested impairment of visual field loss, pain, rest requirements or episodic incapacity.



CONCLUSION OF LAW

The criteria for a compensable disability rating for diabetic retinopathy, left eye have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.31, 4.75, 4.76, 4.83, 4.84a, Diagnostic Code 6007, 6078, 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in March 2007.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records and private treatment records.  Additionally, the Veteran was provided appropriate VA examinations for his left eye disability in September 2007 and January 2015.  The examinations and treatment records contains sufficient information to permit the disability to be accurately rated.  In addition, there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination. 

As noted above, the claim was remanded in November 2013 to allow the RO to obtain outstanding VA treatment records and to afford the Veteran another VA examination.  Treatment records from the Hines VA Medical Center dated from June 2008 to February 2015 were obtained and associated with the claims file, and as noted, the Veteran was afforded another VA examination in January 2015. Therefore, the Board finds that VA has complied with the November 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. 
§§ 4.75-4.79).  The new regulations are effective only as to claims filed on or after December 10, 2008.  Because the Veteran's claim was filed prior to that date (October 2006), the regulations in effect before December 2008 revision will apply.

The Veteran's diabetic retinopathy disability has been evaluated as noncompensable (zero percent) under Diagnostic Code 6007-6078.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2008).  Although no diagnostic code specifically governs evaluation of retinopathy, unlisted medical conditions may be rated under the criteria of a closely related disease or injury if the conditions are closely analogous in terms of affected functions, anatomical localization, and symptomatology.  See 38 C.F.R. § 4.20.

Diagnostic Codes 6000 through 6009 provide for evaluation of diseases of the eye under general criteria, which in turn provides that chronic forms of the diseases listed in those diagnostic codes are rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  An additional 10 percent rating is combined during active pathology.  The minimum evaluation during active pathology is 10 percent.  See 38 C.F.R. § 4.84a.  The Veteran is currently rated under Diagnostic Code 6007, which contemplates intraocular hemorrhage. 
Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75.

Eye impairment is rated on the basis of impairment of central visual acuity.  Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  

A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078.  

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076.

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076, 6078. 

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075.

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075.

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071.

In addition, 38 C.F.R. § 4.76 provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Under 38 C.F.R. § 4.76a (2015), ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85, down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.

Diagnostic Code 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080.

Analysis

The preponderance of the evidence of record is against a compensable rating for the Veteran's diabetic retinopathy.  Throughout this appeal, the Veteran's corrected visual acuity readings do not demonstrate a compensable rating under 38 C.F.R. § 4.84a Table, V.  In fact, the Veteran's corrected visual acuity has been no worse than 20/40 in either eye.  Specifically the Veteran's corrected visual acuity readings have been as follows:

September 2007: right eye 20/30; left eye 20/25, warranting a 0 percent rating (see 38 C.F.R. § 4.84a, Table V). 

January 2015: right eye 20/40 or better; left eye 20/40 or better, warranting a 0 percent rating (see 38 C.F.R. § 4.84a , Table V). 

The Veteran's visual acuity readings do not demonstrate vision in one eye correctable to 20/50 and vision in the other eye correctable to 20/40; or vision in both eyes correctable to 20/50; or vision in one eye correctable to 20/70 and vision in the other eye correctable to 20/40; or vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/40.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

The Board further finds that, upon review of the evidence of record, there is no evidence of impairment of visual field loss warranting a compensable disability rating, or as due to pain, rest-requirements, or episodic incapacity treatment for incapacitating episodes related to diabetic retinopathy.  Additionally, as the Veteran has not demonstrated a compensable degree of impairment at any time during the pendency of this appeal, a staged rating is not warranted at the present time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this regard, the September 2007 VA examiner noted that there were no eye symptoms, such as pain, redness, swelling, discharge or watering; no visual symptoms; no neoplasms; no visual field defect; no diplopia, and no periods of incapacitation or rest requirements.  He described the Veteran's disability as non-proliferative diabetic retinopathy, "very mild," left eye.  The January 2015 VA examiner noted that there was no visual field defect present in the left eye, and also concluded that the Veteran's loss of visual acuity was caused by his diagnosed cataract of the left eye, which is not service-connected.  The examiner also noted that the Veteran had not had any incapacitating episodes attributable to an eye condition, and concluded that there was no evidence of diabetic retinopathy at that time.  In fact, in a February 2015 addendum, the examiner opined that the Veteran's mild left diabetic retinopathy had resolved with improved diabetes management.

The Board has also considered the other regulations involving the eye, but does not find them applicable to this case, as no competent examiner has described the Veteran's diabetic retinopathy as analogous to other disabilities of the eye, or affecting visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6000-35.  

As a preponderance of the evidence is against the award of a compensable disability rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An increased (compensable) rating for diabetic retinopathy, left eye is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


